   Case 2:19-cv-00048-NDF Document 6 Filed 03/22/19 Page 1 of 2




R. Daniel Fleck- Wyo. Bar #6-2668
M. Kristeen Hand- Wyo. Bar #6-3544
THE SPENCE LAW FIRM, LLC
15 South Jackson
P.O. Box 548
Jackson, WY 83001
(307) 733-7290
(307) 733-5248 facsimile

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF WYOMING

JIMMIE G. BILES, JR., MD,                        )
                                                 )
        Plaintiff,                               )
                                                 )      CIVIL NO. 19-cv-48-F
                V.                               )
                                                 )
JOHN H. SCHNEIDER, JR.;                          )
MICHELLE R. SCHNEIDER;                           )
and MEDPORT, LLC,                                )
                                                 )
        Defendants.                              )

         JIMMIE G. BILES, TR., MD, VERIFICATION OF COMPLAINT,
           REQUEST FOR TEMPORARY RESTRAINING ORDER and
            PRELIMINARY INTUNCTION, and DEMAND FOR JURY
                                   TRIAL

        I, Jimmie G. Biles, Jr., MD, being first duly sworn upon my oath, state that

I am the Plaintiff herein, that I have read the Complaint, Request For Temporary

Restraining Order and Preliminary Injunction, and Demand for Jury Trial, [Doc.
1], filed on March 8, 2019, and that I know the contents thereof, and to the extent
I have personal knowledge of the facts stated therein, they are true and correct.
  Case 2:19-cv-00048-NDF Document 6 Filed 03/22/19 Page 2 of 2




STATE OF WYOMING            )
                            ) ss.
COUNTY OF PARK              )
SUBSCRIBED AND SWORN to before me this 19+"""> day of March, 2019, by
Jimmie G. Biles, Jr., MD.



                            Notary Public

                            My commission expires:         4 / 21./J/ 22


                                TAMMIE SH. RIN   -NOTARY PUBLIC
                                    COUNTY OF           STATE OF
                                      PARK              WYOMING
                                MY COMMISSION EXPIRES   APRIL 26, 2022




 JIMMIE G. BILES, JR., MD, VERIFICATION OF COMPLAINT, REQUEST FOR
TEMPORARY RESTRAINING ORDER and PRELIMINARY INJUNCTION, and
                        DEMAND FOR JURY TRIAL
                                Page 2 of 2
